UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1149


DEREK & MATTHEW BISSETTE FARMS; BRANTLEY FARMS, INC.; ERW
FARMS, LLC; NICHOLS & NICHOLS FARMS, INC.; ROCK RIDGE FARMS
PARTNERSHIP,

                Plaintiffs – Appellants,

          v.

BISSETT PRODUCE, INC.; AGCAROLINA FARM CREDIT, ACA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00451-FL)


Submitted:   July 30, 2015                 Decided:   August 18, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen P. McCarron, Kate Ellis, McCARRON & DIESS, Washington,
D.C., for Appellants. Lisa P. Sumner, Jill C. Walters, Andrew H.
Erteschik, POYNER SPRUILL LLP, Raleigh, North Carolina; Jason L.
Hendren, Rebecca F. Redwine, HENDREN & MALONE, PLLC, Raleigh,
North Carolina; Lawrence H. Meuers, MEUERS LAW FIRM, PL, Naples,
Florida, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derek & Matthew Bissette Farms, Brantley Farms, Inc., ERW

Farms, LLC, Nichols & Nichols Farms, Inc., and Rock Ridge Farms

Partnership appeal from the district court’s order affirming the

bankruptcy court’s order dismissing their complaint filed in the

underlying     bankruptcy     proceeding,     seeking    to    assert    certain

rights   under    the   Perishable       Agricultural   Commodities      Act,    7

U.S.C. §§ 499a-499t (2012). We have reviewed the record included

on   appeal,     as   well   as    the    parties’   briefs,    and     find    no

reversible error. Accordingly, we affirm on the reasoning of the

courts below. Derek & Matthew Bissette Farms v. Bissett Produce,

Inc., No. 5:14-cv-00451-FL (E.D.N.C. Feb. 2, 2015). We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the    materials   before   this    Court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          2